06/27/2022



                                                                                   Case Number: DA 22-0206


          IN THE SUPREME COURT OF THE STATE OF MONTANA
    IN THE MATTER OF THE                 )     Case No. DA 22-0206
    ESTATE OF                            )
    GERRY WILLIAMS, same                 )
    person as GERALD MARCUS              )
    WILLAMS, same person as              )     [PROPOSED] ORDER
    GERRY M. WILLIAMS ,                  )     GRANTING EXTENSION OF
                                         )     TIME
                                         )
           Deceased.                     )

      Pursuant to Rule 26(1), M.R. App. P., Appellant is given a 30-day extension

of time until July 30, 2018, to prepare, file, and serve her Opening Brief on

Appeal.

      DATED this ______ day of ___________, 2022.

                                              __________________________




                                                                       Electronically signed by:
                                          1                               Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                             June 27 2022